EMPLOYMENT AGREEMENT

                                    EMPLOYMENT AGREEMENT, effective as of July
1, 2001, by and between Jaco Electronics, Inc., a New York corporation having
offices at 145 Oser Avenue, Hauppauge, New York 11788 ("Jaco"), and Charles
Girsky, residing at 3455 Twin Lake Ridge, Westlake Village, California 91361
("Girsky").

                                     WHEREAS, Girsky is an Executive Vice
President of Jaco;

                                     WHEREAS, Girsky's last written employment
agreement with Jaco was effective July 1, 1998;

                                     WHEREAS, Jaco and Girsky have agreed to
amend the employment agreement consistent with the terms hereof (the employment
agreement as amended and restated is hereinafter referred to as the "Employment
Agreement"); and

                                     WHEREAS, Jaco desires to have the continued
services of Girsky, and Girsky desires to continue to be employed by Jaco, on
the terms and conditions hereinafter set forth.

                                     NOW, THEREFORE, in consideration of the
mutual covenants and agreements herein contained, the parties agree as follows:


1.             TERM OF EMPLOYMENT; DUTIES.

            1.1 Jaco hereby employs Girsky as Executive Vice President of Jaco,
and Girsky hereby agrees to serve Jaco in such capacity and to perform such
duties consistent therewith as Jaco’s Board of Directors and/or the President
from time to time shall determine for period commencing on July 1, 1997 (the
“Effective Date”) and ending on the fourth (4th) anniversary of the Effective
Date (the “Initial Term”), provided, however, the term of this Employment
Agreement shall be automatically extended after each anniversary date of the
Effective Date for an additional one year period following the Initial Term,
unless either Jaco or Girsky shall provide a notice of non-renewal to the other
party (the “Notice of Non-Renewal”), which notice shall be in writing and shall
be delivered not less than 90 days prior to an anniversary date after the
Effective Date (the “Employment Period”). In the event that a Notice of
Non-Renewal is delivered by either party, this Employment Agreement shall
continue for a period of three (3) years following the anniversary date which
follows immediately after the date that a valid and effective Notice of
Non-Renewal is delivered. By way of example, if the Notice of Non-Renewal is
delivered after the third anniversary date and not less than 90 days prior to
the fourth anniversary date of the Effective Date, this Employment Agreement
shall continue until the seventh anniversary date of the Effective Date.

        Notwithstanding anything contained herein to the contrary, in the event
that a Notice of Non-Renewal is delivered by either party at such time as Girsky
is at least 70 years of age, then this Employment Agreement shall continue for a
period of only one (1) year following the anniversary date which follows
immediately after the date that a valid and effective Notice of Non-Renewal is
delivered.


2.             COMPENSATION.

            2.1             For all services rendered pursuant to the terms
hereof, Girsky shall receive a base salary of $225,000 for each of the 12 month
periods (a “Contract Year”) ending on or before June 30, 2001, and effective
July 1, 2001, Girsky shall receive a base salary of $250,000 for each Contract
Year ending June 30, 2002, and each June 30, thereafter (“Base Salary”), which
Base Salary shall be paid to Girsky in equal periodic installments not less
frequently than monthly. In addition and not in lieu thereof, Girsky shall be
entitled to receive such fringe benefits and to participate in such benefit
plans and programs as are generally made available by Jaco to other senior
executive employees, including, but not limited to, health insurance.

            2.2             Girsky shall receive a cash bonus (the “Cash Bonus”)
for each Contract Year equal to (i) two percent (2%) of Jaco’s annual earnings
before income taxes for the corresponding fiscal year if such earnings before
income taxes are in excess of $1,000,000, and not more than $2,500,000 or (ii)
three percent (3%) of Jaco’s earnings before income taxes for the corresponding
fiscal year if such earnings before income taxes are in excess of $2,500,000 up
to a maximum annual Cash Bonus of $360,000. If Jaco’s earnings before income
taxes are in excess of $12,000,000 for any such fiscal year, in addition to the
Cash Bonus of $360,000, Girsky shall receive such number of common stock options
of Jaco as shall be negotiated between Girsky and Jaco at such time (the “Option
Bonus” and, together with the Cash Bonus, the “Performance Bonus”). As used
herein, the term “earnings before income taxes” shall mean the income of Jaco
before extraordinary items and before payment of income taxes as shown on Jaco’s
consolidated financial statements prepared in accordance with generally accepted
accounting principles. The Performance Bonus shall be payable every year on
November 1 for the preceding fiscal year.

            2.3             Upon Girsky’s death during the term hereof, his
legal representative(s) shall be paid the sum of $250,000 (the “Death Benefit”),
payable in twelve (12) equal monthly installments, commencing within thirty (30)
days after Girsky’s death. In addition, upon Girsky’s death during the term
hereof and to the extent that Girsky was eligible, his legal representative(s)
shall be entitled to receive any other death benefits as are generally made
available by Jaco to other senior executive employees, including, but not
limited to, group term life insurance.

            2.4             The obligations of Jaco to Girsky hereunder are
general unsecured obligations of Jaco to Girsky, and Girsky shall have no
security interest or other interest of any nature whatsoever in any other assets
of Jaco. Jaco, in its absolute discretion, may establish any reserves or special
accounts or segregate assets to fund such obligation. Girsky shall not sell,
transfer, assign, pledge, encumber, hypothecate or otherwise alienate any right
or entitlement of his hereunder. No such purported sale, transfer, assignment,
pledge, encumbrance, hypothecation or other alienation shall have any force or
effect or in any way be binding upon or be enforceable against Jaco. Except as
otherwise provided by law, no such right or entitlement shall be subject to
attachment or garnishment.


3.            SERVICES TO BE PROVIDED.


            3.1             Girsky shall devote his best efforts and
substantially all of his working time to the business of Jaco.

            3.2             Girsky shall perform all duties, obligations, and
responsibilities assigned to him by the Board of Directors and/or the President
and ordinarily performed by a person employed as a senior executive officer, and
shall devote his full attention to the performance of the duties assigned to
him.

            3.3             If duly elected, Girsky shall also serve as a
director of Jaco and as officer and/or director of any of its subsidiaries,
whether now existing or hereafter established or acquired, and he shall perform
such duties as are assigned to him, from time to time, by the Board of Directors
and/or the President of Jaco or any of its subsidiaries.


4.              TERMINATION OF EMPLOYMENT.

            4.1             During the Employment Period, Girsky’s employment
may be terminated by the Board of Directors of Jaco on the occurrence of any one
or more of the following events:

                  (a) The death of Girsky;

                  (b) Subject to the provisions of Section 4.2 below, the
disability of Girsky; or

                  (c) For “Cause”,which shall mean (i) the willful failure by
Girsky substantially to perform his duties hereunder for reasons other than
death or disability; (ii) the willful engaging by Girsky in misconduct
materially injurious to Jaco; or (iii) the commission by Girsky of an act
constituting common law fraud or a felony.             4.2             If Girsky
becomesmentally or physically disabled for a period of six (6) consecutive
months so that he is not able to perform his duties substantially as
contemplated herein (“Disability”), Jaco’s obligations to pay the Base Salary
and the Performance Bonus shall cease from and after the last day of such six
(6) month period and shall not be resumed unless and until Girsky shall have
returned to his duties on a full time basis for a period of two (2) consecutive
months. During such two (2) month period, Girsky shall be paid at the rates of
Base Salary and Performance Bonus which would then have been prevailing
hereunder had he not become so disabled. If Girsky’s Disability becomes
permanent, Jaco, at its option, may terminate Girsky’s employment with Jaco and
its obligation hereunder to pay the Base Salary and the Performance Bonus.
Girsky’s Disability shall be deemed to have become permanent when, as a result
of the injury or sickness, Girsky becomes wholly and continuously disabled and
is thus prevented from performing the material and substantial duties of his
employment as set forth in Section 1.1 above and while under the care of a
physician. 5.             Reimbursement of Expenses

Jaco shall reimburse Girsky for all reasonable expenses incurred in connection
with the promotion of the business of Jaco, including expenses for travel,
entertainment and similar expenses incurred by Girsky on Jaco’s behalf. No such
reimbursement shall be made except upon the presentation by Girsky of an
itemized account of such expenses or other evidence thereof for which
reimbursement then is being sought, all in form reasonably satisfactory to Jaco.

6.             Indemnity. Jaco, to the maximum extent it may provide
indemnification to an officer or director under applicable law, shall indemnify
Girsky and hold him harmless from any and all liability arising out of any act
or failure to act undertaken by him in good faith while performing services for
Jaco, and shall use its best efforts to obtain coverage for him under any
insurance policy now in force or hereafter obtained during the Employment Period
covering officers and directors of Jaco against claims made against them or any
of them for any act or failure to act in such capacities. Jaco shall pay all
expenses, including reasonable attorneys’ fees, actually or necessarily incurred
by Girsky in connection with the defense of any action, suit, or proceeding
arising out of any such claim and in connection with any appeal arising
therefrom.

7.             Disclosure of Information. All memoranda, notes, records, or
other documents made or compiled by Girsky or made available to him during the
course of his employment with Jaco concerning the business of Jaco shall be
Jaco’s property and shall be delivered to Jaco by Girsky on the termination of
Girsky’s employment. Unless authorized by Jaco, Girsky shall not use for himself
or others or divulge to others, any proprietary or confidential information of
Jaco obtained by him as a result of his employment. For purposes of this
Section 7, the term “proprietary or confidential information” shall mean all
information which (i) is known only to Girsky or to Girsky and employees, former
employees, consultants of Jaco, or others in a confidential relationship with
Jaco, (ii) relates to specific matters such as trade secrets, customers,
potential customers, vendor lists, pricing and credit techniques, research and
development activities, books and records, and commission schedules, as they may
exist from time to time, which Girsky may have acquired or obtained by virtue of
work heretofore or hereafter performed for or on behalf of Jaco or which he may
acquire or may have acquired knowledge of during the performance of such work,
and (iii) is not readily available to others. In the event of a breach or a
threatened breach by Girsky of the provisions of this Section 7, Jaco shall be
entitled to an injunction restraining Girsky from disclosing, in whole or in
part, the aforementioned proprietary or confidential information of Jaco, or
from rendering any services to any person, firm, corporation, association, or
other entity to whom or to which such proprietary or confidential information,
in whole or in part, has been disclosed or is threatened to be disclosed.
Nothing contained herein shall be construed as prohibiting Jaco from pursuing
any other remedies available to Jaco for such breach or threatened breach,
including the recovery of damages from Girsky.

8.            Restrictive Covenants.

8.1 Girsky hereby acknowledges and recognizes the highly competitive nature of
Jaco’s business and, accordingly, in consideration of the premises contained
herein, agrees that during the Employment Period and thereafter until the
Designated Date (as hereinafter defined) he will not: (i) directly or indirectly
engage in any Competitive Activity (as hereinafter defined), whether such
engagement shall be as an officer, director, employee, consultant, agent,
lender, stockholder, or other participant; or (ii) assist others in engaging in
any Competitive Activity. The term “Competitive Activity” shall mean and shall
include soliciting, raiding, enticing, or inducing, individually or in concert
with others, (i) any person or entity to be a customer for the same or similar
services for which that person or entity engaged Jaco, if such person or entity
(a) was a customer of Jaco’s during the Employment Period or at any time
thereafter prior to the Designated Date, or (b) was solicited by Jaco to be a
customer during the one-year period prior to the termination of this Employment
Agreement; (ii) any manufacturer or supplier whose products are distributed by
Jaco at the time this Employment Agreement is terminated to act as a
manufacturer or supplier for any other party of the same or similar goods that
it supplies to Jaco; or (iii) any employee of Jaco to leave Jaco or to do
business with any enterprise or business which competes with Jaco.

            8.2             As used in this Section 8, the “Designated Date”
shall mean any of the following dates:

                        (a) in the event Girsky willfully terminates his
employment with Jaco in violation of this Employment Agreement prior to the
expiration of the Employment Period, the term “Designated Date” shall mean the
first anniversary of the date of such termination;

                        (b) in the event Jaco terminates the employment of
Girsky under this Employment Agreement for Cause, the term “Designated Date”
shall mean the first anniversary of the date of such termination; or

                        (c) in the event Jaco terminates the employment of
Girsky without cause, the term “Designated Date” shall mean the date of such
termination.

            8.3             It is the desire and intent of the parties that the
provisions of this Section 8 shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any provision of this Section 8 shall be
adjudicated to be invalid or unenforceable in any such jurisdiction, such
provision of this Section 8 shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such provision of this Section 8 in the
particular jurisdiction in which such adjudication is made. In addition, if the
scope of any restriction contained in this Section 8 is adjudicated to be too
broad to permit enforcement thereof to its fullest extent, then such restriction
shall be enforced to the maximum extent permitted by law, and Girsky hereby
consents and agrees that such scope may be judicially modified accordingly in
any proceeding brought to enforce such restriction.

            8.4             In the event of a breach or threatened breach by
Girsky of the provisions of this Section 8, Jaco shall be entitled to an
injunction restraining him from such breach. Nothing contained herein shall be
construed as prohibiting Jaco from pursuing any other remedies available to it
for such breach or threatened breach or any other breach of this Employment
Agreement.

9.            Consolidation; Merger; Change of Control.

            9.1             In the event of any consolidation or merger of Jaco
into or with another corporation during the Employment Period, and Jaco is not
the surviving entity, or the sale of all or substantially all of the assets of
Jaco to another corporation during the Employment Period, or in the event that
fifty (50%) percent or more of the voting common stock of Jaco shall be owned by
one or more individuals or entities, who are acting in concert or as part of an
affiliated group (other than a group one of the members of which is Girsky) at
any time during the Employment Period, (the occurrence of any of the foregoing,
a “Change of Control”), then (i) within thirty (30) days of the occurrence of
such event, Jaco shall pay or cause to be paid to Girsky a certified or
cashier’s check in an amount equal to two hundred and fifty percent (250%) of
the average of Girsky’s Base Salary plus Cash Bonus for the previous five (5)
years; and (ii) this Employment Agreement may be assigned by Jaco or any such
successor or surviving corporation with the prior written consent of Girsky.

            9.2             Notwithstanding the provisions of Section 9.1 above,
any such payments shall be made only in an amount which, when taken together
with the present value of all other payments to Girsky that are contingent on a
Change of Control of Jaco, computed in accordance with the provisions of Section
280G(d)(4) of the Internal Revenue Code of 1986 (the “Code”), does not equal or
exceed three times Girsky’s “Base Amount”, as computed in accordance with Code
Section 280G(b)(3).

10.             Continuing Health Benefits. Commencing upon the termination of
Girsky’s employment with Jaco, and ending on the later to occur of (i) Girsky’s
death, or (ii) the death of his spouse, Jaco shall permit Girsky, and to the
extent eligible, his spouse, to participate in the regular health and medical
benefit program provided by Jaco to the senior executive officers of Jaco as
same may be amended from time to time, which health and medical benefits shall
be paid for by Jaco, it being understood that Girsky and/or his spouse shall be
covered under any prevailing health and medical program for which he/she/they is
or are medically qualified at the same level as such benefits are provided to
other senior executive officers.

11. Notices. Any notices required or permitted to be given under the provisions
of this Employment Agreement shall be in writing and delivered personally, sent
by recognized overnight courier or mailed by certified or registered mail,
return receipt requested, postage prepaid to the persons and at the addresses
first set forth above, or to such other person at such other address as any
party may request by notice in writing to the other party to this Employment
Agreement. Notices which are hand delivered or delivered by recognized overnight
courier shall be effective on delivery. Notices which are mailed shall be
effective on the third day after mailing.

12. Construction, This Employment Agreement shall be construed in accordance
with, and be governed by, the laws of the State of New York for contracts
entered into and to be performed in New York.

13. Successors and Assigns. This Employment Agreement shall be binding on the
successors and assigns of Jaco and shall inure to the benefit and be enforceable
by and against its successors and assigns. This Employment Agreement is personal
in nature and may not be assigned or transferred by Girsky without the prior
written consent of Jaco.

14. Entire Agreement. This Employment Agreement contains the entire
understanding and agreement between the parties relating to the subject matter
hereof, and neither this Employment Agreement nor any provision hereof may be
waived, modified, amended, changed, discharged, or terminated, except by an
agreement in writing signed by the party against whom enforcement of any waiver,
modification, change, amendment, discharge, or termination is sought.

15. Counterparts. This Employment Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original, and all of which
counterparts shall together constitute a single agreement.

16. Illegality. In case any one or more of the provisions of this Employment
Agreement shall be invalid, illegal, or unenforceable in any respect, the
validity, the legality, and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

17. Captions. The captions of the sections hereof are for convenience only and
shall not control or affect the meaning or construction of any of the terms or
provisions of this Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                        JACO ELECTRONICS, INC.

                              By: /s/ Jeffrey D. Gash
                                    Name:Jeffrey D. Gash
                                    Title:Executive VP

                                    /s/ Charles Girsky
                                     Charles Girsky